          Case 1:20-cv-01884-UNA Document 3 Filed 07/29/20 Page 1 of 2
                                                                                        FILED
                                                                                              7/29/2020
                                                                                   Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                           Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


RAYMOND I. AIGBEKAEN,                                 )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )     Civil Action No. 1:20-cv-01884 (UNA)
                                                      )
DONALD J. TRUMP, et al.,                              )
                                                      )
                       Defendants.                    )

                                    MEMORANDUM OPINION

       This matter comes before the court on review of plaintiff’s application for leave to proceed

in forma pauperis (“IFP”) and pro se civil complaint. The court will grant the IFP application and

dismiss the complaint without prejudice for failure to comply with Fed. R. Civ. P. 8(a) and for

want of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an

action “at any time” it determines that subject matter jurisdiction is wanting).

       Complaints filed by pro se litigants are held to less stringent standards than those applied

to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even

pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense, and to
          Case 1:20-cv-01884-UNA Document 3 Filed 07/29/20 Page 2 of 2




determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

       Plaintiff, a federal inmate designated to FCI Fort Dix, sues the President of the United

States, the United States Attorney General, and the Director of the Federal Bureau of Prisons. He

seeks “retrospective and prospective declaratory relief as well as injunctive relief.” Plaintiff

sporadically cites to various federal authorities, including the Fifth and Eighth Amendments, the

Equal Protection Act, the First Step Act, the CARES ACT, RICO, and the Walsh–Healey Public

Contracts Act. Plaintiff’s actual intended causes of action and claimed damages, however, are

ambiguous. The complaint is founded in plaintiff’s apparent disapproval, for myriad reasons, of

the current President of the United States, and his administration and its policies.

       Plaintiff’s alleged harms appear to be “generalized grievances” purportedly “shared in

substantially equal measure by . . . large class of citizens[,]” and “that harm alone normally does

not warrant exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Further, the

ambiguous allegations composing the complaint fail to provide adequate notice of any other viable

claim pursuant to the standard set by Fed. R. Civ. P. 8(a). The pleading also fails to set forth

allegations with respect to this court’s jurisdiction, or a valid basis for an award of damages.

Therefore, this case will be dismissed. A separate order accompanies this memorandum opinion.




DATE: July 29, 2020                            _________/s/________________
                                                  JAMES E. BOASBERG
                                                 United States District Judge
